Citation Nr: 1022051	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  99-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include as secondary to the service-connected right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The appellant had active duty for training from February 6, 
1980 to March 24, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's 
petition to reopen a claim of entitlement to service 
connection for a left foot disorder, to include as secondary 
to a service-connected right foot disorder.  In August 1998, 
the appellant submitted a notice of disagreement and 
subsequently perfected her appeal in February 1999.

In September 2006, the appellant presented sworn testimony 
during a Travel Board hearing in St. Petersburg, Florida, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Appellant's claims file.

The Board previously remanded the claim in September 2004 and 
reopened and remanded the claim in March 2007.  Again, in 
October 2009, the Board remanded the appellant's claim of 
entitlement to service connection for a left foot disorder to 
the Appeals Management Center (AMC) for further evidentiary 
development, including obtaining treatment records from the 
VA Medical Center (VAMC) in West Roxbury, Massachusetts.  The 
Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record reflects that the AMC obtained the 
above-referenced West Roxbury VAMC treatment records.  The 
AMC then readjudicated the appellant's claim.  Accordingly, 
all remand instructions issued by the Board have been 
complied with and this matter is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the her claim of 
entitlement to service connection for a left foot disorder, 
to include as secondary to her service-connected right foot 
disorder.

The Veteran contends that her current left foot disorder is 
the result of her service-connected right foot disorder.  
Specifically, she asserts that her extended use of crutches 
following her in-service right foot fracture caused 
additional strain on her left foot, resulting in her current 
disability.  She, therefore, believes service connection is 
warranted.

The appellant was afforded a VA examination in March 2008.  
The examiner concluded that the appellant's left foot 
disorder was not due to or aggravated by her military service 
or her service-connected right foot disorder.  The examiner 
indicated that the appellant's left foot disorder pre-existed 
her active duty for training service and was not aggravated 
during this time.  However, the enlistment examination did 
not reference any existing left foot disorder and the 
examiner failed to provide a rationale for this assertion.  
Additionally, the examiner did not provide a rationale for 
her conclusion that such a pre-existing left foot disorder 
was not aggravated beyond its normal progression by service.  
Further, the examiner failed to comment on the June 1982 VA 
physician's letter or the June 1999 private treatment record 
which relate the appellant's left foot disorder to her 
service-connected right foot disorder.  See Dr. J. C. 
treatment record, June 1999; VA physician letter, June 1982.  
In light of these deficiencies, the March 2008 VA examiner's 
opinion is not sufficient to render a decision on the issue 
of aggravation of a pre-existing disability.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the appellant's claim of entitlement to 
service connection for a left foot disorder, to include as 
secondary to the service-connected right foot disorder, must 
be remanded for clarification of the March 2008 VA examiner's 
opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Further, a September 2006 VA treatment record indicated that 
the appellant had applied for Social Security Administration 
(SSA) disability benefits.  There are no records from SSA 
contained in the claims file, nor is there any indication 
that VA attempted to obtain them.  Although it is unclear 
whether the appellant was granted SSA disability benefits or 
whether her application was related to her left foot, there 
is no affirmative indication in the evidence of record that 
the Veteran was denied such benefits or that her application 
was entirely unrelated to her left foot disorder.  Under the 
duty to assist, VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, to include SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  Thus, the AMC/RO should attempt to 
obtain all relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the appellant to clarify 
whether she sought SSA disability 
benefits, at least in part, due to her 
left foot disorder.  She should be given a 
reasonable amount of time to respond.

If the appellant indicates that her 
application for SSA disability benefits 
was related to her left foot disorder or 
if she fails to respond, obtain and 
associate with the claims file all SSA 
records regarding the appellant's 
disability claim, including any decisions 
made and any medical records relied upon 
to make a decision.  If, after making 
reasonable efforts, the AMC/RO cannot 
obtain these records, it must specifically 
document what attempts were made to obtain 
the records, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the appellant 
of the records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Following completion of the above, the 
appellant's claims file should be returned 
to the original March 2008 VA examiner, if 
possible, for clarification of the 
opinion.  Specifically, the examiner 
should clarify the conclusion that the 
Appellant had a pre-existing left foot 
disability, including identifying the pre-
existing disability and providing a 
rationale for this conclusion.  She should 
also provide a rationale for her 
conclusion that such a pre-existing left 
foot disability was not aggravated by the 
appellant's time in service.  
Additionally, the examiner should review 
the June 1982 VA physician's letter and 
the June 1999 private treatment record 
referenced above and comment on their 
relevance to the issue of a medical nexus.  
The Veteran may be recalled for 
examination, if deemed necessary.

If the March 2008 VA examiner is 
unavailable, the Veteran should be 
afforded an examination with another 
examiner.  All indicated studies should be 
performed.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report should reflect that such a review 
was conducted.  The examiner should 
provide an opinion as to the likelihood 
that the Veteran had a left foot 
disability prior to her period of active 
duty for training and, if so, whether that 
disability was aggravated (permanently 
increased in severity beyond the natural 
progression of the disorder) by her 
military service.  The examiner should 
discuss service treatment records, 
including the July 1979 enlistment 
examination, the above referenced 
June 1982 VA physician's letter and 
June 1999 private treatment record, and 
the March 2008 VA examiner's opinion.  A 
complete rationale should be provided for 
any opinion offered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development that may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for a left foot disorder, to 
include as secondary to the service-
connected right foot disorder, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the appellant 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

